DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Information Disclosure Statement
	IDS filed 7/20/2022 and 6/16/2022 are being considered by the examiner.

Response to Amendment
Applicant's amendment filed 6/13/2022 has been received and entered into record. As a result, claims 1, 3, 10, and 19 have been amended and claims 21-24 have been added. Therefore, claims 1, 3-5, 7-10, and 13-24 are presented for examination. 

Claim Objections
Claims 22 and 23 are objected to because of the following informalities: 
Claim 22 recites, "includes a non-TPH sensor [line 2]." The examiner suggests, "includes a non-TPH (temperature, humidity, pressure) sensor" or the like.
Claim 23 recites, "includes a non-TPH information [line 2]." The examiner suggests, "includes a non-TPH (temperature, humidity, pressure) information" or the like.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 13, 19, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. ("Schultz") [U.S. Pub. 2016/0066068] in view of Chien [U.S. Pub. 2015/0056909].

With regard to claim 1, Schultz teaches a critical environment monitoring system comprising: 
a sensor array [fig. 2: Sensor Devices (281-299)] structured to provide sensor data indicative of temperature, pressure, and humidity ("collect sensor data from at least one of the multitude of sensors [par. 0028]" and "humidity sensor(s) 116, temperature sensor(s) 117 … Pressure sensors(s) 112 [par. 0030]") in an interior space [fig. 2: (211-222)]; and 
one or more processing circuits [fig. 3: Environmental Monitoring Device (330) and [fig. 4: Environmental Sensor/Monitoring Devices (401-409)]] comprising one or more memory devices coupled to one or more processors [fig. 3: Memory (340)], the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to ("The instructions 341 may be configured to cause processing unit 330 to perform various actions related to various embodiments [par. 0070]"): 
provide, based on the sensor data from the sensor array, a graphical user interface ("environmental sensor device(s) 100 and environmental monitoring device(s) 370 may comprise and/or employ user interfaces … a user interface may be employed to set and/or report: at least one threshold, at least one alarm, operating parameters, at least one status, and/or the like. A user interface may be configured to display and/or graph data. Data may also be presented as peak data, present peak data, recommended values for at least one threshold, recommended values for alarms, and/or the like [par. 0101]") displaying: 
a temperature value based on the sensor data ("temperature sensor(s) 117 [par. 0030]" and "a user interface may be employed to set and/or report: at least one threshold … operating parameters … display and/or graph data [par. 0101]"), 
a compliance standard pressure received from the standard setting body and a pressure value based on the sensor data ("alarm thresholds may be to set thresholds per recommendations from international or U.S. based standards organizations [par. 0135]" and "Guidelines list the following differential pressure limits for various environments [par. 0163]" and "a user interface may be employed to set and/or report: at least one threshold … operating parameters … display and/or graph data [par. 0101]"), and 
a compliance standard humidity received from the standard setting body and a humidity value based on the sensor data ("alarm thresholds may be to set thresholds per recommendations from international or U.S. based standards organizations [par. 0135]" and "Guidelines may be employed to set relative humidity thresholds [par. 0173]" and "a user interface may be employed to set and/or report: at least one threshold … operating parameters … display and/or graph data [par. 0101]"); 
generate an alert in response to one of ("an alarm may be set when a value (e.g. sensor value, combinations of sensor values, a sequence of events, and/or the like) exceeds a predetermined threshold [par. 0091]"): 
the temperature value being outside the compliance standard temperature, 
the pressure value being outside the compliance standard pressure ("a differential room pressure alarm threshold may be set to at least 5 Pa in general; and at least 8 Pa for PE rooms and construction barriers [par. 0164]"), or 
the humidity value being outside the compliance standard humidity;
	automatically receive criticality information ("Each of the environmental sensor devices (e.g. 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291, 292, and 299) may then independently report air quality values to one or more environmental monitoring device(s) 270 via a network 260 [par. 0061]" and "information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like [par. 0102]" and "cause the at least one processing unit to: 1. collect sensor data from at least one environmental sensor device [claim 1];" where the reporting by the sensor devices is received by the monitoring device without human intervention, e.g., automatically), including a time, a location, and a diagnostic information ("real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like [par. 0102]" and "an environmental sensing device may include machine readable instructions configured to cause processing unit(s) to communicate at least one threshold to at least one environmental monitoring device [par. 0088];" where diagnostic information is being interpreted as information used for a diagnosis. Hence, sensor data, thresholds, and processed data can all be considered diagnostic information since sensor data, thresholds, and processed data are information used to diagnosis an issue, e.g., an alarm condition);
record the criticality information related to the generated alert ("generate one or more reports. Alarms may be added to report(s) … The additional actions may include, but are not limited to: employing the alarm to set an additional alarm, amplify the alarm as a condition in setting another alarm, relay the alarm, record the alarm, report the alarm, and/or the like [par. 0097]" and "Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like. Reports may be configurable or standard. Reports may be based upon templates [par. 0102]"); and 
  generate a compliance report including the generated alert and the criticality information related to the generated alert ("generate one or more reports. Alarms may be added to report(s) … The additional actions may include, but are not limited to: employing the alarm to set an additional alarm, amplify the alarm as a condition in setting another alarm, relay the alarm, record the alarm, report the alarm, and/or the like [par. 0097]" and "Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like. Reports may be configurable or standard. Reports may be based upon templates [par. 0102]").
	Note: claim is presented in the alternative.
	Schultz does not explicitly teach a compliance standard temperature received from the standard setting body.
	However, Schultz does teach receiving a compliance standard pressure and compliance standard humidity from the standard setting body (as presented above). Schultz also teaches a temperature range guideline [fig. 9B] and [par. 0199]. Schultz further teaches, "Poor air quality in a housing and/or office environment may lead to long term exposure to harmful elements that may lead to cancer or other disorders. Air quality may be managed using controlling factors such as, for example, air flow, temperature, particulate counts, and humidity [par. 0001]." Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Schultz' teachings to include a compliance standard temperature in the same way that Schultz teaches a compliance standard humidity and pressure, for the benefit of better controlling air quality by managing pressure, humidity, and temperature.
	Schultz does not explicitly teach a log of actions taken.
In an analogous art (reporting data), Chien, as known prior art, teaches receiving a log of actions taken ("Also displayed on the GUI are a scrolling history of alarm conditions 517 and a related action log 518 that provides traceability for actions associated with the alarm history 517 [par. 0037]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Schultz' teachings of an alarm, with Chien's teachings of an alarm history and related action, for the benefit of providing traceability in a system where alarms are triggered.

With regard to claim 3, the combination above teaches the critical environment monitoring system of claim 1. Schultz in the combination further teaches wherein the compliance report includes individual room based compliance information ("Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like. Reports may be configurable or standard. Reports may be based upon templates [par. 0102]" and "set thresholds differently on a per environmental sensor devices basis [par. 0132]" where the sensors are based in individual rooms [fig. 2]).  

With regard to claim 10, the combination above teaches claim 1 above. Claim 10 recites limitation having the same scope as those pertaining to claim 1; therefore, claim 10 is rejected along the same grounds as claim 1. Claim 10 differs from claim 1 where claim 10 recites the additional limitations (which Schultz teaches) of a graphical user interface configured to continuously display ("a user interface may be employed to set and/or report: at least one threshold, at least one alarm, operating parameters, at least one status, and/or the like. A user interface may be configured to display and/or graph data. Data may also be presented as peak data, present peak data, recommended values for at least one threshold, recommended values for alarms, and/or the like [par. 0101]" and "Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like [par. 0102];" also see [pars. 0123-0124] where the GUI can be configured according to various settings).

With regard to claim 13, the combination above teaches claim 3 above. Claim 13 recites limitations having the same scope as those pertaining to claim 3; therefore, claim 13 is rejected along the same grounds as claim 3.

With regard to claim 19, the combination above teaches claim 1 above. Claim 19 recites limitation having the same scope as those pertaining to claim 1; therefore, claim 19 is rejected along the same grounds as claim 1.

With regard to claim 22, the combination above teaches the critical environment monitoring system of claim 1. Schultz in the combination further teaches wherein the sensor array includes a non-TPH sensor providing non-TPH information (see [fig. 1: Particle Counter (111), Light Sensor (113), Sound Sensor (114), Air Quality Sensor (115), Vibration Sensor (118)]), and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: 
generate the alert based on the non-TPH information ("a vibration sensor may have a low, medium and high threshold. Each of these thresholds may be employed by a monitoring system to invoke different actions. A light threshold may alert a nurse [par. 0084]") and at least one of: 
the temperature value being outside the compliance standard temperature, the pressure value being outside the compliance standard pressure ("a differential room pressure alarm threshold may be set to at least 5 Pa in general; and at least 8 Pa for PE rooms and construction barriers [par. 0164]"), or the humidity value being outside the compliance standard humidity.  
	Note: claim is presented in the alternative. 

With regard to claim 23, the combination above teaches the critical environment monitoring system of claim 1. Schultz in the combination further teaches wherein the criticality information includes non-TPH information received from a non-TPH sensor (see [fig. 1: Particle Counter (111), Light Sensor (113), Sound Sensor (114), Air Quality Sensor (115), Vibration Sensor (118)] and "monitor and baseline sound levels, light levels, air quality, humidity, combinations thereof, and/or the like [par. 0031]").  

With regard to claim 24, the combination above teaches the critical environment monitoring system of claim 1. Schultz in the combination further teaches wherein automatically recording criticality information includes automatically receiving the criticality information from a building management system ("The environmental monitor may be a SaaS program running on a server and accessible on a network. The network may be a local network or public network (e.g. Internet). The Software as a Service may comprise one or more programs configured to receive sensor data, process the sensor data, analyze the sensor data, and/or take actions based upon the sensor data. The programs may be configured to feed results between each other. For example, one SaaS may be configured to receive and filter sensor data. The output of that SaaS may be fed to another SaaS that is configured to run a statistical analysis on filtered sensor data. The output of that SaaS may be communicated to an alarm SaaS that is configured to set various alarms based on the statistical analysis [par. 0067]" and "external monitoring device(s) 370 may comprise at least one environmental monitoring program … a series of programs configured to interact. Some of the programs may run on connected devices. Some of the programs may be environmental sensing programs configured to read sensors. Some of the sensors may be networked sensors [par. 0068]").

Claim 4, 7, 8, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Chien further in view of Munn et al. ("Munn") [U.S. Pub. 2021/0025809].

With regard to claim 4, the combination of Schultz and Chien teaches the critical environment monitoring system of claim 1. Schultz in the combination further teaches wherein the graphical user interface further displays a history of 
the temperature value, the pressure value, and the humidity value over time ("Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like [par. 0102]").  
	Although Schultz teaches displaying the compliance standard temperature, pressure, and humidity ("Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like [par. 0102]"), 
Schultz does not explicitly teach displaying a history of the compliance standard temperature, pressure, and humidity over time.
	In an analogous art (reporting sensor data), Munn teaches displaying a history of compliance values over time ("dashboard view may be provided, in which each parameter is presented together, sometimes with a brief summary of e.g. historical behavior, recommended thresholds … graphs may be plotted from the data in real time, or to view historical behaviour [par. 0023];" also see [figs. 7 and 8] demonstrating various compliance values).
	Munn further teaches, "the value of any determined parameter is recorded continuously or periodically over time. For example a graph of a parameter … may be displayed showing a change over time. If this involves a significant deviation or a trend, it allows preventative action to be taken, which may be more useful than having a single current value of the parameter [par. 0141]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Schultz' teachings of displaying compliance standard temperature, pressure, and humidity, with Munn's teachings of displaying historical compliance values over time, for the benefit of showing a change over time, potentially allowing a deviation or trend to be identified and preventative action to be taken.

With regard to claim 7, the combination of Schultz and Chien teaches the critical environment monitoring system of claim 1. Although Schultz teaches a graphical user interface identifying compliance issues ("generate one or more reports. Alarms may be added to report(s) … The additional actions may include, but are not limited to: employing the alarm to set an additional alarm, amplify the alarm as a condition in setting another alarm, relay the alarm, record the alarm, report the alarm, and/or the like [par. 0097]"and "Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like [par. 0102]"), 
Schultz does not explicitly teach color coding to identify compliance issues.
In an analogous art (reporting sensor data), Munn teaches wherein a graphical user interface uses color coding to identify issues ("dashboard view may be provided, in which each parameter is presented together, sometimes with a brief summary of e.g. historical behavior, recommended thresholds, or a colour coded health indication [par. 0023]").  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied Munn's teachings of color coding, with Schultz teachings of displaying compliance issues, for the benefit of being able to easily visually identify issues. 

With regard to claim 8, the combination of Schultz and Chien teaches the critical environment monitoring system of claim 1. Although Schultz teaches a mobile device interface [par. 0108], Schultz does not explicitly teach a wall mounted display panel or a mobile device, wherein the graphical user interface is presented using the wall mounted display panel or the mobile device.  
In an analogous art (reporting sensor data), Munn teaches a mobile device, wherein a graphical user interface is presented using the mobile device ("All data can be viewed on a remote device such as a laptop, computer, mobile telephone, tablet, etc [par. 0023]"). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Schultz teachings of the graphical user interface for displaying data, to include Munn's teachings of viewing data on a mobile device, for the benefit of allowing a user convenient access to pertinent data.
	Note: claim is presented in the alternative.

	With regard to claims 14, 16, and 17 the combination above teaches claims 4, 7, and 8. Claims 14, 16, and 17 recite limitations having the same scope as those pertaining to claims 4, 7, and 8, respectively; therefore, claims 14, 16, and 17 are rejected along the same grounds as claims 4, 7, and 8.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of  Chien further in view of Beaulieu et al. ("Beaulieu") [U.S. Pub. 2017/0038945].

With regard to claim 5, the combination of Schultz and Chien teaches the critical environment monitoring system of claim 1. Schultz in the combination further teaches wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: 
automatically identify the alert and associated criticality information ("an alarm may be set when a value (e.g. sensor value, combinations of sensor values, a sequence of events, and/or the like) exceeds a predetermined threshold [par. 0091]" and "Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like. Reports may be configurable or standard. Reports may be based upon templates [par. 0102]"); and 
automatically generate a compliance report document ("generate one or more reports. Alarms may be added to report(s) … The additional actions may include, but are not limited to: employing the alarm to set an additional alarm, amplify the alarm as a condition in setting another alarm, relay the alarm, record the alarm, report the alarm, and/or the like [par. 0097]"), and 
including the identified alert and associated criticality information ("Reports may display information such as, but not limited to: real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like [par. 0102]").  
	Although Schultz teaches where the report format can be configurable or standard and can be based on templates [par. 0102], Schultz does not explicitly teach to receive a compliance report format from the standard setting body and generating the report using the compliance report format.
	In an analogous art (presenting data), Beaulieu teaches a receiving a compliance report format from the standard setting body and generating the report using the compliance report format ("the template can be determined based on information received from one or more sources indicating a particular domain for visualization. The interface 210 can receive information from one or more sources. For instance, the interface 210 can receive information from the instance source 106, the real-time values source 108, the template source 112, and/or the ontology source 110 [par. 0032]").
	Beaulieu further teaches, "A known and/or standardized manner of communicating information associated with a particular domain can be defined by an ontology associated with the domain. The ontology of a particular domain may be standardized through tradition, custom, and/or formal adoption by a governing body, for instance [par. 0012]"
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have reported the information of Schultz in a variety of different formats including a format specified by a standard setting body as taught by Beaulieu since formatting the information in a way dictated by a standard setting body would still allow the information to be reported and predictably allow the information to be formatted in a standardized way.

	With regard to claim 15, the combination above teaches claim 5. Claim 15 recites limitations having the same scope as those pertaining to claim 5; therefore, claim 15 is rejected along the same grounds as claim 5.

	Claims 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Chien further in view of Boisvert et al. ("Boisvert") [U.S. Pub. 2020/0227159].

With regard to claim 9, the combination of Schultz and Chien teaches the critical environment monitoring system of claim 1.
Although Schultz teaches the sensor array [fig. 2: Sensor Devices (281-299)] and where the alert can be generated at least in part based on occupancy ("There are also several European health care airborne particulate standards that may be employed, some of which may be more thorough than the US standards, in that they consider differences between a room at rest (unoccupied) and in use (occupied as intended) [par. 0145];" where thresholds are based on various standards), 
Schultz does not explicitly teach an occupancy sensor and the alert is generated based on information received from the occupancy sensor.
In an analogous art (managing sensor data), Boisvert teaches managing a system based on information receive from an occupancy sensor ("The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone [par. 0028]").
Boisvert further teaches, "It is further contemplated that the clean rules may vary over time for a particular room in accordance with factors that change over time (e.g., occupied, unoccupied, infection risk factors, etc.) [par. 0056]" and [fig. 5] where different rules can be applied based on factors such as occupancy.
 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Boisvert teachings of determining occupancy, with Schultz teachings of alerting based on thresholds, for the benefit of more accurately generating alerts based on additional parameters such as occupancy.

	With regard to claims 18 and 20, the combination above teaches claim 9. Claims 18 and 20 recite limitations having the same scope as those pertaining to claim 9; therefore, claims 18 and 20 are rejected along the same grounds as claim 9.

	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Chien further in view of Hall [U.S. Pub. 2016/0335731].

With regard to claim 21, the combination of Schultz and Chien teaches the critical environment monitoring system of claim 1. Although Schultz in the combination teaches wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: 
generate an allergy based on criticality information ("an alarm may be set when a value (e.g. sensor value, combinations of sensor values, a sequence of events, and/or the like) exceeds a predetermined threshold [par. 0091]"),
the combination does not explicitly teach to generate a work order.  
In an analogous art (building management), Hall teaches to generate a work order based on the generated alert and the criticality information ("Such a system and platform enables monitoring of data in at least substantially real-time from a variety of sensors (such as sensors in buildings, in mobile devices, on equipment, on vehicles, on communications equipment, in industrial works such as sewers, Internet of Things devices, etc.), setting alert and alarm thresholds, generating alerts and alarms, automatically generating work orders based on alerts and alarms, storing, displaying and communicating data trends [par. 0018]").
	Because Schultz teachings notifying personnel in response to alerts [par. 0095], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Schultz' teachings, to include Hall's teachings of generating work orders based on alerts, for the benefit of having personnel correct issues causing the alerts.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been considered. Applicant's arguments are summarized and responded to below:

a) Schultz fails to teach or contemplate 'diagnostic information' as claimed [remarks page 9]

	With regard to argument a), the examiner respectfully disagrees. Schultz in the combination teaches diagnostic information ("real-time raw sensor data, real-time processed sensor data, historical raw sensor data, historical processed sensor data, analyzed data, thresholds, alarms, location, time, calibration data, statistical data, recommended values for alarms, thresholds and/or other parameters, and/or the like [par. 0102]"). Where diagnostic information is being interpreted as information used for a diagnosis. Hence, sensor data, thresholds, and processed data can all be considered diagnostic information since sensor data, thresholds, and processed data are all information used to diagnosis an issue, e.g., an alarm condition). Therefore, Schultz in the combination teaches diagnostic information.

b) Further, Applicant submits that the prior art rejections made in the Office Action are presented using impermissible hindsight reconstruction. One of ordinary skill in the art at the time of the claimed invention would not have been motivated to combine the cited references to arrive at the claimed invention, and the rejection uses the claims themselves as a roadmap to assemble features from unrelated applications. 
The claims address a need that was not known in the industry at the time of invention and therefore none of the cited prior art addresses this problem. For example, the claimed features can provide a nurse practitioner in a hospital the ability to recognize and correct compliance related issues in real time, thereby maintaining a critical space in compliance during a critical time period (e.g., during a surgery). [remarks page 10]

With regard to argument b), the examiner respectfully disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Schultz in the combination teaches, "Example locations for which there may be a desire to monitor environmental quality include, but are not limited to: patient rooms) 211, laborator(ies) 212, treatment room(s) 213, patient preparation room(s) 214, operating room(s) 215 [par. 0060] and "Each of these various locations may have different environment quality requirements [par. 0061]" and 
Chien teaches monitoring and maintaining a cleanroom where "A cleanroom is defined in the International Organization for Standardization (ISO) standard 14644-1 as a 'room in which the concentration of airborne particles is controlled, and which is constructed and used in a manner to minimize the introduction, generation and retention of particles inside the room and in which other relevant parameters, e.g. temperature, humidity and pressure are controlled as necessary [par. 0005]." 
As such, both Schultz and Chien demonstrate a need to maintain a critical space in compliance during a time period. Therefore, one of ordinary skill in the art at the time of filing the invention would have found it obvious to have modified Schultz' teachings of an alarm, with Chien's teachings of an alarm history and related action, for the benefit of providing traceability in a system where alarms are triggered.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schechter et al. [U.S. Pub. 2018/0087970] teaches an environmental monitoring system that is able to output an alert on a display in response to meeting a condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WEN-LIANG CHANG/
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119